DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that the applicant states that since there was no objection for lack of unity of invention raised during the international examination that there should not be one raised with the US application and that since group II is directed to a method of using group I that the claims share a special technical feature. This is not found persuasive because the USPTO is not bound to the restriction or decisions or lack thereof set by the international search report. Also sharing a common technical feature merely shows how the inventions are linked and if the shared common special technical feature is previously described in the art and for the same purpose then the special technical feature breaks unity and there is no novelty and/or inventive step.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on12/17/2021.
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebaron (from IDS~ WO2012085182A1).
Regarding claim 1-3, Lebaron discloses a nonpathogenic Gram-negative bacterium belonging to the class of Betaproteobacteria, subfamily of Neisseriaceae, with a 16S rRNA SEQ ID NO: 1 (see claim 1) and discloses culturing the bacterium, lysing of the bacteria and separation of the various fractions through centrifugation and filtration. In a nonrestrictive manner, the extract according to the invention may consist of bacterial cells isolated from the culture medium which have been concentrated, for example by centrifugation; or concentrated bacterial cells which have undergone an operation in which the cell envelope has been 
An important step of the extract preparation method according to the invention consists of the elimination of the various intracellular components such as, for example, nucleic acids (chromosomal DNA, extrachromosomal circular DNA, plasmids), ribosomes and intracellular stored substances such as glycogen, starch and poly-βhydroxybutyrate, etc. In a preferred manner, the bacterial extract according to the invention is obtained after treatment of said bacterial suspension in such a way as to eliminate the intracellular components.
The result is that the extract according to the invention primarily includes components arising from the membrane, from the periplasmic space and/or from the extracellular space. (see page 7, lines 2-23).
The extraction process of the prior art would ultimately give the same identical extract as the instant invention as they are from the same subfamily of bacteria with the same sequence identifiers and would contain the same components. The prior art describes the extraction processes which are the same as the instant invention, only using different terminology. Also the examination is on the final product itself and not the process which creates the product. The product appears to be identical in nature to the instant invention.
The application shows no evidence of making any significant or patentably distinct changes to the strain, culture, lysate or extract thereof.  Therefore, the extract appears to be patentably indistinct in nature and as discussed in the MPEP “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)".
Regarding claim 2-3, Lebaron discloses the use of the basic Tris buffer being a pH of 8.8 (see page 21, lines 12-19).
Regarding claim 4, Lebaron discloses the bacterium comprising at least one plasmid comprising SEQ ID NO: 2 (see claim 2).
Regarding claim 5, Lebaron discloses the bacterium as LMB64, deposited at CNCM on 8 April 2010 under number I-4290 (see claim 4).
Regarding claim 8, Lebaron discloses a cosmetic or dermatological composition (see page 13, lines 4-5) and an excipient (see page 13, lines 13-14).
Regarding clam 9, Lebaron discloses a composition for topical application (see page 13, line 20-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU2615140C2 also appears to be a patent by the same inventors published more than a year before the effective filing date which is considered relevant to this instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655